Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-1999

Cncl of Alternative Parties v. Hooks
Precedential or Non-Precedential:

Docket 98-5256




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Cncl of Alternative Parties v. Hooks" (1999). 1999 Decisions. Paper 146.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/146


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
U.S. 3rd Circuit Court of Appeals

                      CNCL OF ALTERNATIVE v HOOKS

Filed June 1, 1999

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

No. 98-5256

THE COUNCIL OF ALTERNATIVE POLITICAL PARTIES, GREEN PARTY OF NJ, NATURAL
LAW PARTY, NJ CONSERVATIVE PARTY, NJ LIBERTARIAN PARTY, US TAXPAYERS
PARTY OF NEW JERSEY, ALBERT LAROTONDA, GARY NOVOSIELSKI, MADELYN
HOFFMAN, JIM MOHN, MARY JO CHRISTIAN, JEFFREY M. LEVINE, TOM BLOMQUIST,
BERNARD SOBOLEWSKI, SAL DUSCIO, ANNE STOMMEL, LEONARD FLYNN, JOHN PAFF,
MICHAEL BUONCRISTIANO, EMERSON ELLETT, CHARLES NOVINS, LOWELL T.
PATTERSON, EUGENE R. CHRISTIAN, SCOTT JONES, RICHARD S. HESTER, SR.,
BARBARA
HESTER, AUSTIN S. LETT, ARNOLD KOKANS, LEONA LAVONE, SHIRLEY BONCHEFF,
CHRISTIAN ZEGLER, VICTORIA SPRUIELL, HARLEY TYLER,

v.

LONNA R. HOOKS, Secretary of State of the State of New Jersey, in her
official capacity and her
successors, Appellant

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW
JERSEY (D.C. No. 97-cv-01966) (District Judge: Honorable Mary Little
Cooper)

Argued: November 4, 1998

Before: SCIRICA, ALITO, Circuit Judges, and GREEN, Senior District Judge*
_________________________________________________________________

* The Honorable Clifford Scott Green, United States Senior District Judge
for the Eastern District of
Pennsylvania, sitting by designation.

(Opinion Filed: June 1, 1999)

PETER VERNIERO ATTORNEY GENERAL OF NEW JERSEY JOSEPH L. YANNOTTI
ASSISTANT ATTORNEY GENERAL OF COUNSEL DONNA KELLY (ARGUED) SENIOR
DEPUTY ATTORNEY GENERAL R.J. Hughes Justice Complex P.O. Box 112 Trenton,
New Jersey
08625

Counsel for Defendant-Appellant

LENORA M. LAPIDUS DAVID R. ROCAH (ARGUED) AMERICAN CIVIL LIBERTIES UNION
OF NEW JERSEY 35 Halsey Street, Suite 4B Newark, New Jersey 07102

Counsel for Plaintiffs-Appellees
OPINION OF THE COURT

ALITO, Circuit Judge:

This appeal concerns the constitutionality of a provision of New Jersey's
election law, N.J.S.A. § 19:13-9,
that, as recently amended, requires independent and so-called "alternative
political party" candidates seeking
access to the general election ballot to file nominating petitions by the
day of the primary election. Because
we conclude that the filing deadline is a reasonable, nondiscriminatory
regulation, justified by New Jersey's
important regulatory interests, we reverse the decision of the District
Court declaring § 19:13-9
unconstitutional and enjoining its operation.

I.

The plaintiffs in this case -- the Council of Alternative Political
Parties, various alternative political parties,1
several candidates for elective office, and several voters -- commenced
this action on April 8, 1997,
pursuant to 42 U.S.C. § 1983, alleging that the filing deadline set out in
N.J.S.A. § 19:13-9 (amended
1999) imposed a"severe" burden on the right to vote, the right to free
association, and the right to the equal
protection of laws under the First and Fourteenth Amendments. (See Amended
Complaint, May 23, 1997,
at 18-20). At that time, N.J.S.A.§ 19:13-9 required all candidates seeking
a place on the general election
ballot to file nominating petitions 54 days before the primary election.
On May 9, 1997, the plaintiffs moved
for a preliminary injunction to restrain the Secretary of State from
refusing to accept nominating petitions
submitted after the filing deadline.2 The District Court denied their
motion on June 17, 1997, finding that
although the plaintiffs were likely to succeed on the merits and would be
irreparably harmed if relief were not
granted, the State would be more severely harmed, and the public interest
disfavored such relief.

The plaintiffs filed a timely appeal on June 23, 1997, seeking an
expedited review and an injunction pending
appeal. This Court granted their request for expedited review and heard
argument on July 21, 1997. Relying
primarily on the Supreme Court's decision in Anderson v. Celebrezze, 460
U.S. 780 (1983), a panel of this
Court (the "prior panel") concluded that the plaintiffs were likely to
succeed on the merits and that the
remaining preliminary injunction factors favored granting their prayer for
relief.
_________________________________________________________________
1. The alternative political parties in this case are the Green Party of
New Jersey, the Natural Law Party, the
New Jersey Conservative Party, the New Jersey Libertarian Party, and the
U.S. Taxpayers Party of New
Jersey. The Council of Alternative Political Parties is an unincorporated
association that represents these
alternative political parties.

2. Since commencement of this action, the statutory electoral duties of
the Secretary of State have been
transferred to the Attorney General pursuant to an Executive
Reorganization Plan. For convenience, we
refer to the defendant as the "State." Council of Alternative Political
Parties v. Hooks , 121 F.3d 876, 884
(3d Cir. 1997). The prior panel therefore reversed the decision of the
District Court and ordered the entry
of preliminary relief in favor of the plaintiffs.3 Id. Pursuant to an
interim consent order, the parties agreed to
extend the 1998 filing deadline from April 9 to July 27, 1998.

The plaintiffs then moved for summary judgment. Premising its ruling on
the prior panel's decision and
concluding that there were no genuine issues of material fact, the
District Court granted the plaintiffs' motion.
See Council of Alternative Political Parties v. Hooks , 999 F. Supp. 607
(D.N.J. 1998). The State then
took this appeal, and we heard argument on November 4, 1998. On December
24, 1998, after we heard
oral argument, the New Jersey Legislature amended section 19:13-9,
effective January 1, 1999, so that
nominating petitions are no longer due 54 days before the primary, as they
were under the version of the law
examined by the District Court and the prior panel, but are due by the day
of the primary. In light of this
amendment, we requested additional briefing from the parties on whether
New Jersey's recently
amendedfiling deadline violates plaintiffs' First and Fourteenth Amendment
rights. Although plaintiffs
acknowledge that "the amended statute is an improvement over the former
statute," they assert that "it
continues to impose an unconstitutional burden on alternative political
party candidates and is not justified by
any legitimate state interest." Appellees' Supplemental Br. at 1. The
State, on the other hand, asserts that the
amended statute is "equally constitutional" to the prior statutory
deadline and is "illustrative that New Jersey
has a viable and open electoral process . . . ." Appellant's Supplemental
Br. at 3.

II.

In determining whether New Jersey's amended filing deadline imposes an
unconstitutional burden on
plaintiffs' rights, we begin by examining New Jersey's ballot access
scheme in its entirety. Williams v.
Rhodes, 393 U.S. 23, 34
_________________________________________________________________

3. Judge Scirica dissented, finding that plaintiffs had not established a
likelihood of success on the merits.
Hooks, 121 F.3d at 884-86. (1968); Rainbow Coalition of Oklahoma v.
Oklahoma State Election Bd.,
844 F.2d 740, 741 (10th Cir. 1988).

Under New Jersey law, the general election for candidates seeking
statewide or local office takes place on
the first Tuesday after the first Monday in November, N.J.S.A. § 19:2-3,
and the primary election takes
place on the first Tuesday after the first Monday in June. See N.J.S.A. §
19:2- 1; see also N.J.S.A. §
19:1-1 (defining "primary election" as "the procedure whereby the members
of a political party . . . nominate
candidates to be voted for at general elections . . . ."). To obtain
placement on the November general
election ballot for statewide or local office, 4 a candidate may take one
of the two mutually exclusive routes:
the primary election process or the petition process.

The first route, the primary election process, is available only to
candidates representing a "political party,"
as defined under New Jersey's election law. See N.J.S.A. § 19:1-1. Under
that law, a "political party" is any
party that garners at least 10% of the votes cast in the last general
election for the office of the member of
the General Assembly. Id. At present, the only recognized political
parties in New Jersey are the
Democratic and Republican parties.

Candidates participating in the primary election process begin their
electoral involvement by filing nominating
petitions at least 54 days before the primary election. See N.J.S.A. §
19:23-14. Petition forms are made
available in late December to early January, but candidates are free to
create their own forms and to begin
soliciting signatures at any time. See N.J.S.A. § 19:23-7 (contents of
petition).

The number of eligible voters required to sign a nominating petition
varies, depending on the office sought.
For instance, candidates running for Governor or United
_________________________________________________________________

4. Unlike candidates seeking statewide or local offices, candidates
seeking the presidency must file a
nominating petition with the requisite number of signatures 99 days before
the general election. In 1997, the
presidential filing deadline was July 28. The previous filing deadline was
40 days before the primary election,
but after Anderson this deadline was struck down as unconstitutional as
applied to presidential elections.
See LaRouche v. Burgio, 594 F. Supp. 614 (D.N.J. 1984). States Senator
must obtain the signatures of
1,000 voters. See N.J.S.A. § 19:23-8. The number of signatures required
for candidates seeking other state
offices is even less: generally, candidates need collect only 100
signatures, and in some cases, 50 signatures
is all that is required.5 See id. If the statutory requirements are met,
candidates' names appear on the June
primary election ballot, and if they are successful, their names are
listed on the general election ballot.

Candidates not affiliated with one of the "political parties" -- which we
will call alternative political party
candidates -- must make use of the petition process. See generally
N.J.S.A. § 19:13-3 to 13 (formally
designating petition process as "[d]irect nominations by petition").6
Prior to the recent amendment, this route
required alternative political party candidates, like the political party
candidates, to file nominating petitions
54 days before the primary election. The amended version, however, allows
alternative political party
candidates to file nominating petitions by the date of the primary. See
N.J.S.A. § 19:13-9. In other words,
while political party candidates must file their nominating petitions in
early April, alternative political party
candidates are given an additional 54 days in which to file, and thus
their nominating petitions are due in early
June.

The other statutory requirements are generally the same as the ones
applicable to political party candidates,
but there are a few additional differences that require mention. First,
alternative political party candidates
may solicit signatures from all registered voters, regardless of their
political affiliation. See N.J.S.A. §
19:13-5. Second, alternative political party gubernatorial candidates are
required to gather only 800
signatures, whereas major party gubernatorial candidates, as previously
noted, must
_________________________________________________________________

5. Because there are two candidates elected for each Assembly district,
candidates seeking this state office
can file a"joint petition," and therefore such candidates need obtain only
50 signatures each.

6. None of the alternative political parties in this action received 10%
of the electoral vote at the last general
election, and therefore none is a recognized "political party." As a
result, they may nominate candidates only
through the petition process. collect 1,000 signatures. Id. Last, upon
meeting these requirements, alternative
political party candidates bypass the primary election and proceed
directly to the general election.
Moreover, since New Jersey voters are always free to write in the name of
the candidate of their choice,
N.J.S.A. § 19:48-1(m), alternative political party candidates who are
unable to have their names placed on
the general election ballot through the statutory means discussed above
may still participate in the election
process as write- in candidates.

III.

At the outset, we reject plaintiffs' contention that this Court should
remand the case to the District Court for
an initial determination on whether the amended filing deadline violates
plaintiffs' constitutional rights."The
matter of what questions may be taken up and resolved for the first time
on appeal is one left primarily to the
discretion of the courts of appeals, to be exercised on the facts of
individual cases." Singleton v. Wulff, 428
U.S. 106, 121 (1976); see also Roe v. Casey, 623 F.2d 829, 833 n.11 (3d
Cir. 1980) (exercising
discretion to review issue not raised below). The issue involved in this
case concerns a pure question of law,
and in the interest of avoiding further delay, we conclude that this case
represents an appropriate instance for
us to exercise our discretion and address the matter in this appeal.

Before addressing the merits of this case, we also consider plaintiffs'
contention that the prior panel's
decision, granting their request for preliminary injunctive relief, see
Hooks, 121 F.3d 876, is the law of the
case. The law of the case doctrine developed "to maintain consistency and
avoid reconsideration of matters
once decided during the course of a single continuing lawsuit." 18 Charles
A. Wright, Arthur R. Miller &
Edward H. Cooper, Federal Practice and Procedure: Jurisdiction 3d § 4478
at 788 (1981) (hereinafter,
"Wright & Miller"). Under this doctrine, an appeals court should generally
decline to reconsider an issue that
another panel has decided on a prior appeal in the same case. In re City
of Philadelphia Litigation, 158 F.3d
711, 717 (3d Cir. 1998); see also 18 Wright & Miller, § 4478, at 788 (1981
& 1996 Supp.). We have
recognized, however, that reconsideration is justified in extraordinary
circumstances such as where: (1) there
has been an intervening change in the law; (2) new evidence has become
available; or (3) reconsideration is
necessary to prevent clear error or a manifest injustice. In re City of
Philadelphia Litigation, 158 F.3d at 718
(citing Public Interest Research Group of New Jersey, Inc. v. Magnesium
Elektron, Inc., 123 F.3d 111,
116 (3d Cir. 1997)); see also 18 Wright & Miller, § 4478, at 790. Here, we
are presented with an
intervening change in the law, and thus we are not now bound by law- of-
the-case principles to adhere to
the prior panel's decision.

In addition, while the law of the case doctrine bars courts from
reconsidering matters actually decided, it
does not prohibit courts from revisiting matters that are"avowedly
preliminary or tentative." See Wright &
Miller, § 4478, at 798. As the Supreme Court has explained:

The purpose of a preliminary injunction is merely to preserve the relative
positions of the parties until a trial
on the merits can be held. Given this limited purpose, and given the haste
that is often necessary if those
positions are to be preserved, a preliminary injunction is customarily
granted on the basis of procedures that
are less formal and evidence that is less complete than in a trial on the
merits. A party thus is not required to
prove his case in full at a preliminary-injunction hearing, and the
findings of fact and conclusions of law made
by a court granting a preliminary injunction are not binding at trial on
the merits. University of Texas v.
Camenisch, 451 U.S. 390, 395 (1981) (citations omitted) (emphasis added);
see also New Jersey Hosp.
Ass'n v. Waldman, 73 F.3d 509, 519 (3d Cir. 1995) (stating that findings
of fact and conclusions of law
made on preliminary injunction motions do not bar courts from making
contrary findings or conclusions at a
final hearing); Clark v. K-Mart Corp., 979 F.2d 965, 967-68 (3d Cir.
1992). And as we observed in
United States v. Local 560 (I.B.T.), 974 F.2d 315, 330 (3d Cir. 1992): [A]
trial court . . . is not bound by
its decision or the appellate court's decision about preliminary relief.
The burden of proof on a moving
plaintiff is different on a motion for preliminary injunction.
Additionally, a decision on a preliminary injunction
is, in effect, only a prediction about the merits of the case.

Local 560, 974 F.2d at 330 (citing Board of Trade v. Commodity Futures
Trading Comm'n, 605 F.2d
1016, 1020 (7th Cir. 1979), cert. denied, 446 U.S. 928 (1980)); accord
Camenisch, 451 U.S. at 394
(explaining that there are "significant procedural differences between
preliminary and permanent
injunctions"); cf. ACLU of N.J. v. Black Horse Pike Reg. Bd. of Educ., 84
F.3d 1471, 1477 (3d Cir.
1996) (en banc) (holding that the District Court erred in concluding it
was bound by the appellate court's
preliminary ruling). A court's preliminary ruling, therefore, "neither
constitutes nor substitutes for an actual
finding that [the movant] ha[s] succeeded on the merits and [is] entitled
to permanent relief." Id. at 1477.
Here, the prior panel did not hold that the plaintiffs were entitled to
succeed; instead, it concluded that they
were likely to succeed. Hence, law-of-the-case principles do not dictate
our decision, and we accordingly
proceed to consider the merits of the case.

IV.

A. Although "the rights of qualified voters to cast their votes
effectively" and "the rights of individuals to
associate for political purposes" are "of the most fundamental
significance under our constitutional structure,"
Burdick v. Takushi, 504 U.S. 428, 433 (1992), they are not absolute. Munro
v. Socialist Workers Party,
479 U.S. 189, 193 (1986). The Supreme Court has observed that, "as a
practical matter, there must be a
substantial regulation of elections if they are to be fair and honest and
if some sort of order, rather than
chaos, is to accompany the democratic processes." Timmons v. Twin Cities
Area New Party, 520 U.S.
1364, 1369 (1997) (quoting Storer v. Brown , 415 U.S. 724, 730 (1974)).
Therefore, states have broad
power to enact election codes that comprehensively regulate the electoral
process. Id. States must exercise
this power, however, within the limits imposed by the First and Fourteenth
Amendments.7 Williams v.
Rhodes, 393 U.S. 23, 29 (1968).

Although ballot access statutes "inevitably affect[ ] -- at least to some
degree -- the individual's right to vote
and his right to associate with others for political ends," not all such
restrictions are unconstitutional.
Anderson , 460 U.S. at 788. Where the statute imposes only a minimal
nondiscriminatory burden on minor
parties, yet affords "reasonable access" to the ballot, it generally has
been upheld. Burdick, 504 U.S. at 438
("[W]e have repeatedly upheld reasonable, politically neutral regulations
that have the effect of channeling
expressive activity at the polls."); accord Anderson, 460 U.S. at 788 n.9
(noting that "generally applicable
and evenhanded restrictions" ordinarily have been upheld).8 Conversely,
election regulations have been
invalidated where they "unfairly or unnecessarily burden[ ] the
`availability of political opportunity.' "
Anderson, 460 U.S. at 793 (quoting Clements v. Fashing, 457 U.S. 957, 964
(1982) (plurality opinion)).
Under the Supreme Court's election jurisprudence, a state burdens the
"availability of political opportunity"
by enacting ballot access laws that unfairly discriminate
_________________________________________________________________

7. As in Anderson, "we base our conclusions directly on the First and
Fourteenth Amendments and do not
engage in a separate Equal Protection Clause analysis. We rely, however,
on the analysis in a number of . . .
prior election cases resting on the Equal Protection Clause of the
Fourteenth Amendment." 460 U.S. at
786-87 n.7.

8. See also Munro v. Socialist Workers Party, 479 U.S. 189 (1986)
(upholding statute requiring parties to
garner 1% of primary votes to obtain place on general election ballot);
American Party of Texas v. White,
415 U.S. 767 (1974) (upholding statute requiring minor party candidates to
file nominating petitions with
signatures of 1% of the vote for governor at the last general election);
Storer v. Brown, 415 U.S. 724
(1974) (upholding statute requiring independent candidates to be
politically disaffiliated for at least one year
before declaring candidacy, reasoning that the State's interests were
sufficiently compelling); Rosario v.
Rockefeller, 410 U.S. 752 (1973) (upholding statute requiring voters
affiliated with one party to wait 11
months prior to voting for another party's candidate); Jenness v. Fortson,
403 U.S. 431 (1971) (upholding
statute requiring minor party candidates to file nominating petitions
signed by 5% of previous election's
voters). against minor parties9 or "absolutely" or "directly preclude"
minor parties from gaining a place on the
ballot. 10 See Timmons, 520 U.S. at 1371 (upholding statute because it did
not "exclude[ ] a particular
group" from electoral participation, nor did it "directly preclude[ ]
minor political parties from developing and
organizing"); see also Williams, 393 U.S. at 25 (invalidating statute that
made it "virtually impossible" for
minor party candidates to gain access to the ballot).

The Supreme Court has recognized that "[c]onstitutional challenges to
specific provisions of [a state's]
election laws" cannot be resolved by any "litmus-paper test" and that
there is "no substitute for the hard
judgments that must be made." Storer, 415 U.S. at 730. Nonetheless, the
Anderson Court developed a
balancing test for use in determining whether a ballot access statute is
unconstitutional:

[The Court] must first consider the character and magnitude of the
asserted injury to the rights protected by
the First and Fourteenth Amendments that the plaintiff seeks to vindicate.
It must then identify and evaluate
the precise interests put forward by the State as justifications for the
burden imposed by its rule. In passing
judgment, the Court must not only determine the legitimacy and strength of
each of those interests, it also
must consider the extent to which those interests make it necessary to
burden the plaintiff's rights. Only after
weighing all these factors is the reviewing court in a position to decide
whether the challenged provision is
unconstitutional. Anderson, 460 U.S. at 789. Regulations imposing "severe"
burdens must be narrowly
tailored to serve a compelling state interest. Timmons, 520 U.S. at 1370.
When the election regulation
imposes a lesser burden, however, it need only be justified by important
state regulatory interests. Id.;
Burdick, 504 U.S. at 433 (requiring election regulations to survive strict
scrutiny in every case"would
_________________________________________________________________

9. Anderson, 460 U.S. 780; Williams v. Rhodes, 393 U.S. 23 (1968).

10. Norman v. Reed, 502 U.S. 279 (1992); Kusper v. Pontikes, 414 U.S. 51
(1973); Bullock v. Carter,
405 U.S. 134 (1972). tie the hands of States seeking to assure that
elections are operated equitably and
efficiently").

B. Before engaging in this balancing analysis, we must address the
plaintiffs' argument that the outcome in
this case is squarely governed by the Supreme Court's Anderson decision.
While we agree that Anderson
and its balancing test are relevant to our analysis, we do not believe
that the outcome of that case controls
our decision here. See Fishbeck v. Hechler, 85 F.3d 162 (4th Cir. 1996),
cert. denied, 513 U.S. 1126
(1995); Hagelin for President Comm. of Kansas v. Graves, 25 F.3d 956 (10th
Cir. 1994); see also
Libertarian Party of Washington v. Munro, 31 F.3d 759, 762 (9th Cir.
1994); Rainbow Coalition of
Oklahoma v. Oklahoma State Election Bd., 844 F.2d 740, 746 n.9 (10th Cir.
1988); McLain v. Meier,
851 F.2d 1045 (8th Cir. 1988); Stevenson v. State Bd. of Elections, 794
F.2d 1176, 1181-82 (7th Cir.
1986). But see Hooks, 121 F.3d at 882 (concluding that Anderson governs
constitutionality of prior version
of statute).

In Anderson, the Supreme Court invalidated an Ohio election   statute that
required independent presidential
candidates seeking a place on the November general election   ballot to file
a nominating petition with 5,000
signatures 75 days before the primary election. 460 U.S. at   808. In
holding that the statute imposed an
unconstitutional burden on independent candidates and their   voters, the
Supreme Court found two factors to
be significant.

First, the Court stressed that the Ohio statute regulated presidential
elections and not state or local elections.
Anderson, 460 U.S. at 794. The Anderson Court explained that presidential
selection procedures "implicate
a uniquely important national interest" because "the President and the
Vice President of the United States are
the only elected officials who represent all the voters in the Nation."
Id. at 794-95; see also Cousins v.
Wigoda, 419 U.S. 477, 490 (1975) (announcing the principle that "the
pervasive national interest in the
selection of candidates for national office . . . is greater than any
interest of an individual State"). The Court
repeatedly emphasized that Ohio's statute interfered with a nationwide
electoral process. See, e.g.,
Anderson, 460 U.S. at 790, 794-96, 804 & 806. Of particular significance,
the Supreme Court declared
that "the State has a less important interest in regulating Presidential
elections than statewide or local
elections, because the outcome of the former will be largely determined by
voters beyond the State's
boundaries." Id. at 795.

Second, the Court noted that the early filing deadline did not apply
"equally" to all candidates and placed
independent candidates at a relative disadvantage. Id. at 790-94.
Independent candidates who failed to file
by the early filing deadline (in 1980, by March 20) could not appear on
the Ohio general election ballot, but
the candidates selected by the major parties at their conventions in late
summer, even if they had notfiled
nominating petitions and had not participated in the Ohio primary, were
guaranteed a spot on the general
election ballot. Id. at 790-91. Thus, minor parties were locked into their
selection of candidates by the early
spring, whereas the major parties retained the flexibility to react to
changing events by nominating candidates
who did not emerge until months later. Id. at 790-91 n.11. In addition,
the signature-gathering efforts of
independent candidates were burdened by the early filing deadline. Id. at
792. Signatures had to be gathered
when "the primary campaigns [were] far in the future," and therefore
volunteers were difficult to recruit, and
voters were disinterested. Id. Finding that this scheme"place[d] a
particular burden on an indentifiable
segment of Ohio's independent-minded voters," the Court stated:

A burden that falls unequally on new or small political parties or on
independent candidates impinges, by its
very nature, on associational choices protected by the First Amendment. It
discriminates against those
candidates and -- of particular importance -- against those voters whose
political preferences lie outside the
existing political parties. Id. at 792-94.

After finding that the early filing deadline severely burdened the
independents' associational rights, the Court
considered the State's articulated justifications: voter education, equal
treatment, and political stability. Id. at
796. The Court noted that a State's interest in an informed and educated
electorate is important and
legitimate, but the Court concluded that, because of advances in
communication technology, persons voting
in the presidential election could receive sufficient information in less
than five months. Id. at 796-97. The
Court next rejected the "equal treatment" justification because, even
though the statute required all parties to
file a nominating petition if they intended to participate in the primary,
the consequences of failing to do so
were drastically different for independents and major parties. Id. at 799.
Finally, the interest in "political
stability" was rejected because Ohio's deadline was neither a "sore
loser"11 nor a "disaffiliation"12 provision
and was not precisely drawn to protect the parties from "intra-party
feuding." Id. at 804-05, 804 n.31. The
Court concluded that the State's proffered justifications were not
narrowly tailored to advance compelling
state interests and that these interests were outweighed by the "severe"
burdens imposed on the independent
presidential candidates. Id. at 806.

Although the statute in Anderson and the one challenged here undoubtedly
possess certain similarities, there
are also important factual differences. For one thing, the statute here
applies to state and local elections,
rather than the national presidential election, and therefore the State's
interest is appreciably greater. In
addition, the New Jersey statute does not impose a discriminatory burden
on the alternative political party
candidates; instead, it favors them by allowing them -- unlike the
political party candidates -- an additional
54 days in which to gather signatures. Nor are the political party
candidates given a preference,
_________________________________________________________________

11. A "sore loser" candidacy is one in which an individual loses in a
party primary and then seeks to run in
the same election as an independent or minor party candidate. Anderson ,
460 U.S. at 784 n.2.

12. A "disaffiliation" provision denies access to the ballot to any
independent who had voted in a party
primary or had been registered as a member of a political party within a
specified period of time prior to the
immediately preceding primary election. Storer v. Brown, 415 U.S. 726.
bypass, or "political advantage."
The New Jersey scheme does not provide a mechanism by which a political
party candidate who has failed
to file a timely nominating petition may nevertheless appear on the
general election ballot. Finally, the statute
here requires far fewer signatures (100 signatures in most instances, as
opposed to the 5,000 required in
Anderson) and imposes a significantly later filing deadline (the day of
the primary, as opposed to 75 days
before the primary in Anderson).

In light of these factual differences, we cannot mechanically adopt the
outcome in that case. Instead, we look
to Anderson for guidance, but assess the statute's validity in the context
of the Supreme Court's election
jurisprudence, including its most recent decision in Timmons, 520 U.S.
1364.

With this in mind, we turn now to the analysis of whether New Jersey's
filing deadline imposes an
unconstitutional burden on plaintiffs' constitutional rights. We begin by
examining the burdens imposed on the
plaintiffs, and then consider the State's justifications.

V.

The first step in the analysis prescribed by Anderson is to "consider the
character and magnitude of the
asserted injury to the rights protected by the First and Fourteenth
Amendments . . . ." Anderson, 460 U.S.
at 789. The rights in question are the right to vote, the right to
associate for political purposes, and the right
to the equal protection of the laws. Id. at 787. The plaintiffs argue that
New Jersey's filing deadline (1)
prevents them from reacting to events occurring after the filing deadline,
and (2) is substantially more
burdensome on them than on their political party counterparts and thus
hinders their ability to obtain "political
party" status. Appellees' Br. at 36. We conclude, however, that the burden
imposed in this case, viewed in
light of the Supreme Court's election jurisprudence, is minimal.

A. Plaintiffs argue that New Jersey's filing deadline burdens them by
"prevent[ing] alternative political parties
and their supporters from responding to disaffection with the candidates
chosen by the recognized political
parties at their June primaries." Appellees' Supplemental Br. at 2.
Specifically, they assert that, like in
Anderson, "voters dissatisfied with the primary results and desiring a
broader candidate choice cannot work
together to create such a choice." Id. (citing Hooks, 121 F.3d at 881
n.5).

Plaintiffs fail to recognize that, unlike in Anderson, they are able to
respond to the events taking place in the
political landscape during the 54-day interval between the political party
and the alternative political party
deadlines. Therefore, what the plaintiffs wish to enjoy on a permanent
basis -- and what they obtained in
1998 under the interim consent order -- is a petition deadline that is
substantially later than the date of the
primary, when the major party candidates are nominated. (In 1998, their
deadline was July 27.)
Accordingly, what they are seeking cannot be termed equal treatment. On
the contrary, they are asserting a
constitutional right to preferential treatment.

Anderson does not support this argument. In that case, independent
candidate John Anderson's petition,
although filed after Ohio's filing deadline, was submitted well before the
major party candidates were
chosen, and while the Court held that Ohio could not constitutionally
reject his petition, the Court never
suggested that Ohio was constitutionally precluded from imposing any
deadline prior to the conclusion of the
major party convention.

The Supreme Court has recognized that "some cut off period is necessary,"
American, 415 U.S. at 787
n.18, and accordingly it has approved of state statutes that require minor
party candidates to file their
petitions around the time of the primary election. For instance, in
Jenness, 403 U.S. at 433-34, the election
law required independent candidates to submit nominating petitions signed
byfive percent of the voters in the
previous election by the second Wednesday in June preceding the November
general election. See also
American Party, 415 U.S. at 787 n.18 (stating that "the 120-day pre-
election filing deadline is neither
unreasonable nor unduly burdensome"); Burdick, 504 U.S. at 437 (giving
little weight to a candidate's
interest in "making a later rather than an early decision to seek . . .
ballot status") (citing Storer, 415 U.S. at
736 (requiring candidates to be politically disaffiliated for at least one
year prior to the primary in which they
seek participation)). Although the Court's holding addressed only whether
the signature requirements
imposed an impermissible burden, the Court nonetheless declared that
Georgia had not"fix[ed] an
unreasonably early filing deadline for candidates not endorsed by
established parties." Id. at 438.13 Finding
the Supreme Court's comment in Jenness relevant, we fail to see how
plaintiffs can claim they are entitled to
an even later filing deadline than New Jersey has already provided.

Nor do we see any support in any other Supreme Court decision for the
plaintiffs' claim of right to
preferential treatment. Rather, the Supreme Court's election jurisprudence
suggests that no candidates
should be given any relative advantage over the other. See Timmons, 520
U.S. at 1374; Munro, 479 U.S.
at 198.

Timmons provides an apt illustration. There, the Supreme Court upheld
Minnesota's ban on fusion, "the
electoral support of a single set of candidates by two or more parties."
520 U.S. at 1367 n.1. In doing so,
the Court rejected the petitioners' argument that without fusion minor
political parties could not survive. Id.
at 1371. "The supposed benefits of fusion to minor parties," the Court
wrote, "does not require that [the
State] permit it." Id. Although minor parties face many hurdles in
entering the political arena, the Court
explained that states are under no duty to alleviate those difficulties.
Id. Indeed, states have broad power to
enact reasonable election codes that"may, in practice, favor the
traditional two-party system."14 Id. at
_________________________________________________________________

13. Moreover, two circuits have upheld similarfiling deadlines, see, e.g.,
Fishbeck v. Hechler, 85 F.3d 162
(4th Cir. 1996) (finding primary-eve filing deadline constitutional);
Hagelin for President Comm. of Kansas
v. Graves, 25 F.3d 956 (10th Cir. 1994) (same), cert. denied, 513 U.S.
1126 (1995), and four circuits
have upheld filing deadlines imposing substantially earlier deadlines,
see, e.g., Libertarian Party of
Washington v. Munro, 31 F.3d 759 (9th Cir. 1994); Rainbow Coalition of
Oklahoma v. Oklahoma State
Election Bd., 844 F.2d 740 (10th Cir. 1988); McLain v. Meier, 851 F.2d
1045 (8th Cir. 1988); Stevenson
v. State Bd. of Elections, 794 F.2d 1176 (7th Cir. 1986).

14. Plaintiffs argue that Timmons is not relevant to the present matter
because it is a voters' rights -- not
ballot access -- case. The Supreme 1374; see also Munro, 479 U.S. at 198
("States are not burdened with
a constitutional imperative to reduce voter apathy or to `handicap' an
unpopular candidate to increase the
likelihood that the candidate will gain access to the general election
ballot.").

Here, any burden imposed does not fall unequally upon the alternative
political party candidates. See
American Party of Texas v. White, 415 U.S. 767, 784 n.16 (1974) ("It is
sufficient to note that the system
does not create or promote a substantial imbalance in the relative
difficulty of each group to qualify for the
ballot."); id. at 788 (upholding statute and noting that it provided an
"essentially equal opportunity" for ballot
access). Rather, the current version of the statute (unlike its
predecessor) allows all parties to select their
candidates on the same date and favors alternative political party
candidates by allowing them an additional
54 days in which to file their nominating petitions. If any candidate
fails to file a nominating petition by the
requisite deadline, he or she is absolutely denied access to the general
election ballot, regardless of his or her
political affiliation. Cf. Anderson, 460 U.S. at 790-91 & n.11. To order
the relief that plaintiffs request
would tip the scales in their favor and provide them with a relative
advantage over their political party
counterparts. We therefore reject the plaintiffs' claim that they are
constitutionally entitled to file their
nominating petitions after the major party candidates are chosen so that
they can recruit and nominate
candidates who can capitalize on disaffection with the major political
parties' nominees.

B. Plaintiffs further argue that because of their limited resources and
small staffs, the statutory requirements
are substantially more burdensome on them than on their political party
counterparts and thus hinders their
ability to achieve "political party" status. Appellees' Br. at 29; see
also Hooks, 121 F.3d at 880-81. They
report that "no group other than Democrats and Republicans has qualified
as `a
_________________________________________________________________

Court, however, has cautioned that "the rights of voters and the rights of
candidates do not lend themselves
to neat separation." Burdick, 504 U.S. at 438. Thus, in this context,
there is no significant distinction
between the two. [political] party' in New Jersey since at least 1913."
Appellees' Br. at 29. We reject this
argument for several reasons.

First, any connection between the filing deadline-- the feature of the New
Jersey scheme that is at issue here
-- and the difficulty of achieving "political party" (i.e., major party)
status is extremely speculative. As will be
discussed below, New Jersey's former filing deadline -- which provided
alternative political party candidates
fewer days in which to gather signatures than the amended version-- did
not prevent scores of alternative
party and independent candidates from securing spots on the general
election ballot. Therefore, the plaintiffs'
theory must be that the alternative parties would fare much better in the
general election (and might obtain
10% of the vote) if they could select their candidates after the major
party candidates are chosen, but this
theory is entirely unproven and seems doubtful.

Second, even if such an effect could be shown, as discussed above, Munro
and Timmons make clear that
the Constitution does not impose an affirmative duty upon the states to
give minor parties preferential
treatment. Timmons, 520 U.S. at 1374 (commenting that states may enact
regulations which, "in practice,
favor the traditional two-party system"); Munro, 479 U.S. at 198
(emphasizing that states are not "burdened
with the constitutional imperative . . . to `handicap' an unpopular
candidate to increase the likelihood that the
candidate will gain access to the general election ballot").

Third, the Supreme Court has refused to recognize a statute's incidental
effect on a minor party's future
viability as justification for overturning an otherwise reasonable,
nondiscriminatory regulation. Timmons, 520
U.S. at 1371 (upholding statute prohibiting fusion despite plaintiffs'
argument that without fusion minor
parties could not enhance their electoral viability). For instance, in
Munro, 32 minor party candidates
appeared on the primary ballot. Munro, 479 U.S. at 192. The State then
enacted a law requiring candidates
to procure one percent of the primary votes in the preceding election in
order to be placed on the general
election ballot. Id. at 196-97. After that change, only one minor party
appeared on the general election
ballot, but the Court sustained the restriction, implicitly recognizing
that a state's interest in protecting the
integrity of its electoral process may outweigh a minor party's interest
in ballot access. Id.; cf. Democratic
Party v. Wisconsin, 450 U.S. 107, 126 (1974) (finding unconstitutional a
statute that enhanced minor party
viability through broader electoral participation in the selection of
officials).

Last, the Supreme Court has upheld signature requirements that are
substantially more onerous. The Court
has repeatedly recognized that "States may condition access to the general
election ballot by a minor party
or independent candidate upon a showing of a modicum of support among the
potential voters for the
office." Munro, 479 U.S. at 193; see also American Party v. White, 415
U.S. 767 (1974) (upholding
statute requiring minor parties to obtain approximately 400 signatures per
day within a 55- day period);
Jenness v. Fortson, 403 U.S. 431 (1971) (upholding Georgia's law requiring
minor parties tofile a
nominating petition signed by voters equaling 5% of the votes cast at the
prior election within a 180-day
period).

New Jersey's filing deadline is vastly different from that found
unconstitutionally burdensome in Anderson ,
and even more reasonable than those upheld in Jenness and American. For
one thing, the burden of
gathering signatures falls upon all candidates equally. Alternative
political party candidates, unlike the political
party candidates, are given an additional 54 days in which to gather
signatures. Nominating petitions are due
in early June, during the height of the primary campaign when voters are
interested and volunteers are willing
to participate. Candidates must gather a minimal number of signatures,
they can be solicited from voters of
any affiliation, and candidates have an unlimited amount of time in which
to gather signatures. Further,
candidates unable to satisfy these requirements are afforded the
opportunity to appear on the ballot through
the write-in process.15
_________________________________________________________________

15. Though we recognize that constitutional infirmity cannot be cured by
the availability of a write-in
process, Anderson, 460 U.S. at 799 n.26, we nonetheless believe that
permitting write-in voting allows
alternative political party candidates and their supporters additional
opportunities for participating in the
general election ballot. See Hooks, 121 F.3d at 885 (Scirica, J.,
dissenting). That New Jersey's statutory
requirements impose only a minimal burden is made clear when one considers
the plethora of candidates
who qualified for the general election ballot under the former statutory
scheme, which imposed an earlier
filing deadline than the one at issue here. American Party, 415 U.S. at
787 (discounting argument that
burden imposed by state is onerous, because"two of the original party
plaintiffs themselves satisfied the[ ]
requirements"); Munro, 479 U.S. at 197 n.11 (stating that Washington's
statute imposed an "insubstantial
obstacle" on minor party candidates because many such candidates had
qualified for the ballot); see Storer,
415 U.S. at 742 (stating that the appropriate question is whether under
the statutory scheme a "reasonably
diligent" minor party candidate could gain a place on the State's general
election ballot); cf. Anderson, 460
U.S. at 791-92 n.12. In 1997, the State held elections for the
governorship, the State senate, and the
general assembly. Despite the early filing deadline, more than 100
alternative political party candidates
appeared on the general election ballot after obtaining the requisite
number of signatures and filing a
nominating petition on the filing deadline. Of these candidates, eight
filed petitions for the office of Governor,
25filed for the State senate, and 68 filed for the general assembly.
Indeed, five of the individual alternative
political party candidates in this action -- representing four of the five
alternative political party plaintiffs --
were successful in obtaining a place on that year's general election
ballot. In previous election years, the
number of alternative political party candidates appearing on the general
election ballot for statewide and
local office was equally numerous: from 1993 through 1996, 231 alternative
political party candidates were
able to satisfy the statutory requirements and secure a place on the
general election ballot.16 In other words,
the empirical evidence demonstrates that, in fact, diligent alternative
political party candidates were not
hindered in their ability to satisfy the statutory requirements and
_________________________________________________________________

16. Specifically, in 1993, 66 alternative political party candidates
appeared on the general election ballot; in
1994, 33 appeared on the ballot; in 1995, 82 appeared on the ballot; and
in 1996, 50 appeared on the
ballot. obtain a place on the general election ballot. As the amended
version provides alternative political
party candidates an additional 54 days in which to file their nominating
petitions, it seems likely that a
substantial number of alternative political party candidates will continue
to gain access to the general election
ballot.

In sum, we conclude that New Jersey's filing deadline does not unfairly
discriminate against the plaintiffs and
does not "absolutely" or "directly preclude" them from gaining access to
the ballot. Rather, the deadline is a
reasonable, nondiscriminatory regulation that imposes at most a minimal
burden on plaintiffs' rights.

VI.

The next step in our analysis is to identify and evaluate the State's
asserted interests in support of itsfiling
deadline. The State identifies three such interests: encouraging political
stability, promoting a fair electoral
process, and ensuring an informed electorate. Because the burden is not
severe, the State need not proffer a
narrowly- tailored regulation that advances a compelling state interest.
Instead, important regulatory interests
provide a sufficient justification.

We reject at the outset plaintiffs' argument taking the State to task for
repeatedly referring to its interests as
"weighty" but failing to elucidate, through empirical evidence, exactly
how its interests are promoted by the
filing deadline. In Munro, the Court reaffirmed the principle that it has
"never required a State to make a
particularized showing of the existence of [its articulated interests]
prior to the imposition of reasonable
restrictions on ballot access." 479 U.S. at 194-95. The Court further
explained:

To require States to prove [its articulated interests] . . . as a
predicate to the imposition of reasonable ballot
access restrictions would invariably lead to endless court battles over
the sufficiency of the "evidence"
marshaled by a State to prove the predicate. Such a requirement would
necessitate that a State's political
system sustain some level of damage before the legislature could take
corrective action. Legislatures, we
think, should be permitted to respond to potential deficiencies in the
electoral process with foresight rather
than reactively . . . .

Id. at 195-96. Thus, the State was not required to proffer empirical
evidence in support of its articulated
interests.

A. New Jersey has a strong interest in treating all candidates equally.
See Hooks, 121 F.3d at 885 (Scirica,
J., dissenting). The filing deadline provides all candidates with the same
amount of time to win the nomination
from their respective parties, and it subjects all candidates
participating in the general election to voter
assessment for the same period of time. See Senate State Gov't, Banking &
Financial Instits. Comm.,
Statement to Senate, No. 1227, State of New Jersey (June 25, 1998), at 3
(stating that the filing deadline
"simultaneously identif[ies] all candidates for a political office, both
party-affiliated and independent, placing
them on equal footing before the electorate"). Allowing minor parties to
file on a later date-- after the major
party's primary -- would give them a significant advantage, and it is
entirely reasonable for New Jersey to
regard any such advantage as unfair. Because the Constitution does not
impose an affirmative duty upon the
states to "handicap" alternative political party candidates in order to
facilitate their access to the ballot, see
Munro, 479 U.S. at 198, it was entirely proper for the State to enact
legislation that ensures that such a
result does not occur. We therefore find that the State has proffered an
important regulatory interest in
ensuring a fair electoral process.

Plaintiffs argue that the primary-day deadline "cannot be justified as
serving an interest in equal treatment,"
because "alternative political parties are not permitted to hold
primaries," and "[o]n primary day, major party
candidates do not file anything." Appellees' Supplemental Br. at 3.
However, New Jersey's creation of two
separate procedural mechanisms for gaining access to the ballot does not
necessarily mean that candidates
are treated unequally; nor is this scheme inherently impermissible,
provided the procedures impose no undue
burden on minor political parties. American Party, 415 U.S. at 781-82
(stating that the "procedures [may
be] different," but the Constitution "does not necessarily forbid the one
in preference to the other"); Jenness,
403 U.S. at 441 (explaining that states may establish alternative paths to
the ballot, "neither of which can be
assumed to be inherently more burdensome than the other"). As the Supreme
Court has explained:
[T]here are obvious differences in kind between the needs and potentials
of a political party with historically
established broad support, on the one hand, and a new or small political
organization on the other. [A State
is not] guilty of invidious discrimination in recognizing these
differences and providing different routes to the
printed ballot.

Jenness, 403 U.S. at 441-42; id. at 442 (declaring that "sometimes the
grossest discrimination can lie in
treating things that are different as though they were exactly alike").
Therefore, it is entirely reasonable for
New Jersey to allow alternative political party candidates to gain access
to the ballot by way of the petition
process, while at the same time requiring political party candidates to
participate in the primary election. See
Jenness, 403 U.S. at 442 (upholding scheme that required major parties to
participate in primary, while
allowing minor parties to gain access through petition process); American
Party, 415 U.S. at 781- 82
(upholding scheme that required major party to participate in primary and
minor party candidates to
participate by way of convention). Indeed, this statutory scheme, if
anything, places a heavier burden on the
political party candidates: Not only must they collect the requisite
number of signatures, but they must also
participate in -- and win -- the primary election in order to gain a place
on the general election ballot.
Alternative political party candidates, on the other hand, can focus their
resources and time during the April
to June interval on gathering signatures rather than preparing for the
primary, and if they gather the requisite
number of signatures, they are automatically listed on the general
election ballot. Jenness, 403 U.S. at 440
("Surely an argument could as well be made on behalf of [losing primary
candidates] that it is they who were
denied equal protection vis-a-vis a candidate who could have had his [or
her] name printed on the ballot
simply by filing a nominating petition signed by 5% of the total
electorate."). We therefore reject plaintiffs'
argument, and find that New Jersey has advanced a legitimate interest in
providing an essentially equal ballot
access mechanism.

B. The State also asserts a legitimate interest in voter education.
Anderson, 460 U.S. at 796 ("There can be
no question about the legitimacy of the State's interest in fostering
informed and educated expressions of the
popular will in a general election."). New Jersey's filing deadline is
designed to allow primary voters to
identify and evaluate all candidates in advance of casting their votes at
the primary election. Because the
deadline "guarantees that primary voters, when selecting candidates, have
at least some knowledge of the
political terrain they are approaching," Cromer, 917 F.2d 819, 832 (4th
Cir. 1990) (Wilkinson, J.,
dissenting), and insures that they cast an informed and "educated
expression[ ] of popular will," Anderson,
460 U.S. at 796, the State's interest is important and legitimate.17

C. Last, the State correctly notes that it has a legitimate interest in
limiting frivolous candidacies and
maintaining a stable and efficient election process. Anderson, 460 U.S. at
803; Storer, 415 U.S. at 736.
See The Federalist, No. 10 (James Madison) (explaining that splintered
parties and unrestrained factionalism
may do significant damage to a state's political structure). By requiring
all candidates to demonstrate a
modicum of support before gaining access to the ballot, the filing
deadline serves important State interests "in
avoiding confusion, deception, and even frustration of the democratic
process at the general election."
Jenness, 403 U.S. at 442; see also Burdick, 504 U.S. at 432-36.
_________________________________________________________________

17. Plaintiffs contend that the State's interest in voter education should
not be considered by the Court
because it was not articulated by the State but by Judge Scirica in the
prior appeal. Wefind this argument
unpersuasive. First, in Timmons, the Court recognized, sua sponte, that
fusion bans serve the State's interest
in maintaining a stable two-party system, 520 U.S. at 1374, and second,
the State raised this interest before
amendment of the statute. Therefore, the State's interest in voter
education is properly before us. Cf. Reform
Party of Allegheny, 1999 WL 171326, at *39-41 n.11 (refusing to hear state
interest raised for first time at
oral argument). In addition, by requiring alternative political party
candidates to file nominating petitions
before the results of the primary are available, New Jersey's filing
deadline serves the State's interest in
preventing "sore loser" candidacies. A "sore loser" candidacy is one in
which an individual loses in a party
primary and then seeks to run in the same election as an independent or
minor party candidate. In Anderson,
the Court found that Ohio's asserted interest in preventing "sore loser"
candidacies did not survive strict
scrutiny because the Ohio statute was really "not a `sore loser' statute,"
460 U.S. at 804 n.31, and because
the statute was not precisely drawn to effectuate Ohio's alleged aims. Id.
at 804-05 & n.31.

We agree that here, as in Anderson, the State's interest in preventing
"sore loser" candidacies is not narrowly
tailored to effectuate a compelling state interest. We also recognize that
New Jersey has a disaffiliation
provision that arguably prevents "sore loser" candidacies.18 Nonetheless,
we find that New Jersey's interest
in preventing "sore losers" rises to the level of a legitimate and
important State interest. Cf. Reform Party of
Allegheny County v. Allegheny County Dep't of Elections, Nos. 97-3359, 96-
3677, 1999 WL 171326, at
*10-11 (3d Cir. Mar. 30, 1999) (en banc) (finding state's interest in
preventing sore loser candidacies
insufficient to satisfy heightened scrutiny).

Finally, we reject plaintiffs' contention that New Jersey's filing
deadline is unconstitutional because it cannot
be _________________________________________________________________

18. That statute provides, in relevant part:

No petition for direct nomination, including a petition filed pursuant to
R.S. 19:13-19, which, for any reason,
is filed after the deadline established in R.S. 19:13-9 shall nominate to
any elective public office a candidate
who unsuccessfully sought the nomination of a political party to that
office in the primary election held in the
same calendar year and no unsuccessful primary candidate shall sign an
acceptance of such a petition for
direct nomination .

N.J.S.A. § 19:13-8.1 (emphasis added). This provision prevents "sore
loser" candidacies, as that term has
been defined. Even if the deadline for alternative political parties were
to take place after the June primary,
unsuccessful primary candidates would not be able tofile a nominating
petition to run as a candidate for an
alternative political party. justified based on administrative need.
Contrary to plaintiffs' suggestion, an
administrative justification is not a sine qua non of the
constitutionality of election regulations. Where, as
here, the statute is justified by important and legitimate interests such
as political stability, a fair electoral
process, and voter education, those interests alone are sufficient.

VII.

In conclusion, we hold that the State's interests in a fair electoral
process, voter education, and political
stability are sufficient to outweigh the small burden imposed upon the
plaintiffs' rights under the First and
Fourteenth Amendments. Because we conclude that New Jersey'sfiling
deadline is a reasonable,
nondiscriminatory regulation and is justified by New Jersey's important
regulatory interests, we reverse the
decision of the District Court.


A True Copy: Teste:
Clerk of the United States Court of Appeals for the Third Circuit